EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edmond DeFrank on 7/8/2022.

The claims have been amended as follows: 

1. (currently amended) A method, comprising: 
providing a flexible extension brush housed in a brush sheath coupled to cosmetic brush; 
providing a sensor communicatively coupled to the cosmetic brush;
providing a cosmetic container;
providing a cosmetic app on an electronic device configured to receive data from a  coupled to the cosmetic container and configured to determine when of cosmetic product remaining in the cosmetic container; and 
providing a cosmetic app augmented reality system, stored on said electronic device or on another electronic device, configured to receive data from the sensor coupled to the cosmetic brush and configured to create a digital representation of one or more applied cosmetic products on digital representation of a user to demonstrate on a social media application, how the one or more cosmetic products appear on the user. 

4. (currently amended) The method of claim [[1]]2, further comprising a two staged mechanism, wherein a first plunger action of the two staged mechanism extends the flexible extension brush and  mechanism applies pressure to the articulated sections with an attached cable to cause the flexing of the articulated sections.  

5. (currently amended) The method of claim [[1]]3, further comprising a two staged mechanism wherein a first plunger action of the two staged mechanism extends the flexible extension brush and the second plunger action of the two staged mechanism applies pressure to the flexible extension with [[an]]the attached cable to cause extension and flexing of [[a]]the flexible tubing.  

7. (currently amended) The method of claim 1, wherein the cosmetic app tracks a reorder and alerts the user when [[it]]the reorder is arriving.  

10. (currently amended) The method of claim 1, wherein the volume sensor coupled to the cosmetic container is a volume sensor configured to set an adjustable predetermined limit for reordering 

11. (currently amended) An apparatus, comprising: 
a flexible extension brush housed in a brush sheath coupled to a smart cosmetic brush;
a sensor coupled to the smart cosmetic brush;
at least one measure sensor coupled to a smart cosmetic container configured to contain a cosmetic product; 
a smart cosmetic app stored on an electronic device configured for analyzing sensor data from the sensor of the smart cosmetic container to detect a of cosmetic product in the smart cosmetic container
 an augmented reality system, stored on said electronic device or on another electronic device, coupled to the smart cosmetic app configured to receive data from the sensor coupled to the smart cosmetic brush and configured to create a digital representation of one or more applied cosmetic products onsmart cosmetic brusha social media application, how the one or more cosmetic products  appear on the user; and 4
wherein the smart cosmetic app is configured to simultaneously display an instructional video for applying the cosmetic product and a display of the user following the instructions from the video.

14. (currently amended) The apparatus of claim 13, further comprising a two staged

15. (currently amended) The apparatus of claim 11, wherein the measure sensor coupled to the smart cosmetic container is a smart cosmetic container volume sensor configured to set


16. (currently amended) An apparatus, comprising: 
5a cosmetic brush coupled to a flexible extension cap configured with a brush sheath including a flexible extension brush housed within the brush sheath; 
a sensor coupled to the smart cosmetic brush;
a cosmetic container, containing a cosmetic product, attachable to the cosmetic brush;
a measure sensor coupled to the cosmetic container configured for detection of [[the]]a remaining volume of the cosmetic product of the cosmetic container
a cosmetic app stored on an electronic device configured for receiving reorders of the cosmetic product from theof the cosmetic product; and 
an augmented reality system, stored on said electronic device or on another electronic device, coupled to [[a]]the cosmetic app configured to receive data from the sensor coupled to the smart cosmetic brush and configured to create a digital representation of one or more applied cosmetic products on a digital representation ofa social media application[[,]] how the one or more

Many of the above changes have been made to provide antecedent basis for structures that appear to have been inadvertently deleted or for correcting other minor inconsistencies. Some changes serve to clarify the link between the cosmetic brush and the augmented reality system. The dependency of claims 4 and 5 have been changed because they refer to structures recited in claims 2 and 3 respectively. Claim 16 has been amended to add the sensor to the smart cosmetic brush and link the smart cosmetic brush to the augmented reality system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        July 8, 2022